     Case: 1:19-cv-01993 Document #: 16 Filed: 04/30/19 Page 1 of 1 PageID #:153

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Crystal Wilson
                                        Plaintiff,
v.                                                       Case No.: 1:19−cv−01993
                                                         Honorable Andrea R. Wood
Redbox Automated Retail, LLC
                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 30, 2019:


        MINUTE entry before the Honorable Andrea R. Wood: Motion and Status hearing
held. The Court sets the following briefing schedule on Defendant's motion to compel
arbitration and stay proceedings [12]: Plaintiff shall respond by 6/4/2019 and Defendant
shall reply by 6/25/2019. Status hearing set for 8/29/2019 at 9:00 AM. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
